

Exhibit 10.13
Vectrus, Inc. Annual Incentive Plan For Executive Officers
1. Purpose
The purpose of this Vectrus, Inc. Annual Incentive Plan for Executive Officers
(the “Incentive Plan”) is to provide incentive compensation in the form of a
cash award to executive officers of Vectrus, Inc. (the “Company”) for achieving
specific pre-established performance objectives and to continue to motivate
participating executive officers to achieve their business goals, while tying a
portion of their compensation to measures affecting shareholder value. The
Incentive Plan seeks to enable the Company to continue to be competitive in its
ability to attract and retain executive officers of the highest caliber.
It is intended that compensation payable under the Incentive Plan may qualify as
“performance-based compensation,” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”) and regulations
promulgated thereunder, if such qualification is desired.
2. Plan Administration
The Plan shall be administered by the Compensation and Personnel Committee (the
“Committee”) of the Board of Directors (the “Board”) of the Company, as
constituted by the Board from time to time.
The Committee shall have full power and authority to administer, construe and
interpret the provisions of the Incentive Plan and to adopt and amend
administrative rules and regulations, agreements, guidelines and instruments for
the administration of the Incentive Plan and for the conduct of its business as
the Committee considers appropriate.
Except with respect to matters which under Section 162(m) of the Code are
required to be determined in the sole and absolute discretion of the Committee,
the Committee shall have full power, to the extent permitted by law, to delegate
its authority to any officer or employee of the Company to administer and
interpret the procedural aspects of the Incentive Plan, subject to the terms of
the Incentive Plan, including adopting and enforcing rules to decide procedural
and administrative issues.
The Committee may rely on opinions, reports or statements of officers or
employees of the Company and of counsel to the Company (inside or retained
counsel), public accountants and other professional or expert persons.
The Board reserves the right to amend or terminate the Incentive Plan in whole
or in part at any time; provided, however, that except as necessary to maintain
an outstanding incentive award’s qualification as performance-based compensation
under Section 162(m) of the Code (“Performance-Based Compensation”), no
amendments shall adversely affect or impair the rights of any participant that
have previously accrued hereunder, without the written consent of the
participant. Unless otherwise prohibited by applicable law, any amendment
required to cause an incentive award to qualify as Performance-Based
Compensation may be made by the Committee. No amendment to the Incentive Plan
may be made to alter the class of individuals who are eligible to participate in
the Incentive Plan, the performance criteria specified in Section 4 hereof or
the maximum incentive award payable to any participant without shareholder
approval unless shareholder approval of the amendment is not required in order
for incentive awards paid to participants to constitute Performance-Based
Compensation.
No member of the Committee shall be liable for any action taken or omitted to be
taken or for any determination made by him or her in good faith with respect to
the Incentive Plan, and the Company shall indemnify and hold harmless each
member of the Committee against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of any act or omission in connection with the
administration or interpretation of the Incentive Plan, unless arising out of
such person’s own fraud or bad faith.



--------------------------------------------------------------------------------



3. Eligible Executives
Executive officers of the Company and its subsidiaries, as defined by the
Securities Exchange Act of 1934, Rule 3b-7, as that definition may be amended
from time to time, shall be eligible to participate in the Incentive Plan. The
Committee shall select from all eligible executive officers, those to whom
incentive awards shall be granted under the Incentive Plan.
 
4. Plan Year, Performance Periods, Performance Measures and Performance Targets
Each fiscal year of the Incentive Plan (the “Plan Year”) shall begin on
January 1 and end on December 31. The performance period (the “Performance
Period”) with respect to which incentive awards may be payable under the
Incentive Plan shall be the Plan Year unless the Committee designates one or
more different Performance Periods.
The Committee shall establish the performance measures (the “Performance
Measures”) to be used, which may include one or more of the following criteria:
(i) net earnings; (ii) net sales growth; (iii) net operating profit; (iv) return
measures (including, but not limited to, return on assets, investment or
invested capital, equity, or sales), (v) earnings (including, but not limited
to, earnings before or after taxes, interest, taxes, depreciation and/or
amortization); (vi) gross or operating margins, (vii) productivity ratios;
(viii) net income (before or after taxes); (ix) expense targets; (x) margins;
(xi) operating efficiency; (xii) customer satisfaction; (xiii) employee
satisfaction metrics; (xiv) human resources metrics; (xv) operating income;
(xvi) earnings per share; (xvii) expense management; (xviii) profitability of an
identifiable business unit or product; (xix) maintenance or improvement of
profit margins; (xx) stock price (including, but not limited to, growth measures
and total shareholder return); (xxi) market share; (xxii) revenues or sales
(including, but not limited to, organic revenue); (xxiii) cash flow; (including,
but not limited to, operating cash flow and free cash flow); (xxiv) cash flow
return on capital; (xxv) costs; (xxvi) working capital (xxvii) return on assets;
(xxviii) total shareholder return; (xxix) return on invested or total capital
and (xxx) economic value added.
All Performance Measures shall be objectively determinable and, to the extent
they are expressed in standard accounting terms, shall be according to generally
accepted accounting principles as in existence on the date on which the
applicable Performance Period is established and without regard to any changes
in such principles after such date (unless the modification of a Performance
Measure to take into account such a change is pre-established in writing at the
time the Performance Measures are established in writing by the Committee and/or
the modification would not affect the ability of the incentive award to qualify
as Performance-Based Compensation).
Notwithstanding the foregoing, incentive awards that are not intended to qualify
as Performance-Based Compensation may be based on the Performance Measures
described above or such other measures as the Committee may determine.
The Committee shall establish the performance targets (the “Performance
Targets”) to be achieved which shall be based on one or more Performance
Measures relating to the Company as a whole or to the specific businesses of the
Company, subsidiaries, operating groups, or operating units, as determined by
the Committee. Performance Targets may be established on such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. The Committee also shall establish with respect to each incentive
award an objective formula to be used in calculating the amount of incentive
award each participant shall be eligible to receive. There may be a sliding
scale of payment dependent upon the percentage levels of achievement of
Performance Targets.
The Performance Measures and Performance Targets, which may be different with
respect to each participant and each Performance Period, must be set forth in
writing by the Committee within the first ninety (90) days of the applicable
Performance Period or, if sooner, prior to the time when twenty-five percent
(25%) of the relevant Performance Period has elapsed.
5. Certification of Performance Targets and Calculation of Incentive Awards
After the end of each Performance Period, and prior to the payment for such
Performance Period, the Committee must certify in writing the degree to which
the Performance Targets for the Performance Period were achieved,



--------------------------------------------------------------------------------



including the specific target objective or objectives and the satisfaction of
any other material terms of the incentive award. The Committee shall calculate
the amount of each participant’s incentive award for such Performance Period
based upon the Performance Measures and Performance Targets for such
participant. In establishing Performance Targets and Performance Measures and in
calculating the degree of achievement thereof, the Committee may include or
exclude (a) asset write-downs, (b) litigation or claim judgments or settlements,
(c) the effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year, (f) acquisitions or
divestitures, and (g) foreign exchange gains and losses. To the extent such
inclusions or exclusions affect awards intended to qualify as Performance-Based
Compensation, they shall be prescribed in a form that meets the requirements of
Code Section 162(m) for deductibility. The Committee shall have no authority or
discretion to increase the amount of any participant’s incentive award as so
determined to the extent such incentive award is intended to qualify as
Performance-Based Compensation, but it may reduce the amount or totally
eliminate any such incentive award if it determines in its absolute and sole
discretion that such action is appropriate in order to reflect the participant’s
performance or unanticipated factors during the Performance Period. The
Committee shall have the authority to increase or decrease the amount of an
incentive award to the extent the incentive award is not intended to qualify as
Performance-Based Compensation.
 
The maximum payment that may be made with respect to incentive awards under the
Plan to any participant in any one calendar year shall be $2,500,000; provided,
however, that this limitation shall not prevent payment of an incentive award
because of an Acceleration Event in a calendar year prior to the year it would
ordinarily be paid.
6. Payment of Awards
Approved incentive awards shall be payable by the Company in cash to each
participant, or to the participant’s estate in the event of the participant’s
death, as soon as practicable (and in any event no later than 2-1/2 months)
after the end of each Performance Period. No incentive award that is intended to
qualify as Performance-Based Compensation may be paid under the Incentive Plan
until the Committee has certified in writing that the relevant Performance
Targets were achieved. If a participant is not an employee on the last day of
the Performance Period, the Committee shall have sole discretion to determine
what portion, if any, the participant shall be entitled to receive with respect
to any award for the Performance Period. The Committee shall have the authority
to adopt appropriate rules and regulations for the administration of the
Incentive Plan in such termination cases.
The Company retains the right to deduct from any incentive awards paid under the
Incentive Plan any Federal, state, local or foreign taxes required by law to be
withheld with respect to such payment.
Notwithstanding the above, no incentive awards that are intended to qualify as
Performance-Based Compensation and that will only so qualify if the Incentive
Plan is approved by the requisite shareholders of the Company shall be paid
under the Incentive Plan unless the Incentive Plan is approved by the requisite
shareholders of the Company in a manner that satisfies the shareholder approval
requirements of Section 162(m) of the Code.
7. Other Terms and Conditions
Any award made under this Incentive Plan shall be subject to the discretion of
the Committee. No person shall have any legal claim to be granted an award under
the Incentive Plan and the Committee shall have no obligation to treat
participants uniformly. Except as may be otherwise required by law, incentive
awards under the Incentive Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary. Incentive awards granted under the Incentive Plan shall be payable
from the general assets of the Company, and no participant shall have any claim
with respect to any specific assets of the Company.
Nothing contained in the Incentive Plan shall give any participant the right to
continue in the employment of the Company or affect the right of the Company to
terminate the employment of a participant.



--------------------------------------------------------------------------------



8. Acceleration Event.
An “Acceleration Event” shall occur if (i) a report on Schedule 13D shall be
filed with the Securities and Exchange Commission pursuant to Section 13(d) of
the Securities Exchange Act of 1934 (the “Act”) disclosing that any person
(within the meaning of Section 13(d) of the Act), other than the Company or a
subsidiary of the Company or any employee benefit plan sponsored by the Company
or a subsidiary of the Company, is the beneficial owner directly or indirectly
of twenty percent (20%) or more of the outstanding Common Stock, $0.01 par
value, of the Company (the “Stock”); (ii) any person (within the meaning of
Section 13(d) of the Act), other than the Company or a subsidiary of the
Company, or any employee benefit plan sponsored by the Company or a subsidiary
of the Company, shall purchase shares pursuant to a tender offer or exchange
offer to acquire any Stock (or securities convertible into Stock) for cash,
securities or any other consideration, provided that after consummation of the
offer, the person in question is the beneficial owner (as such term is defined
in Rule 13d-3 under the Act), directly or indirectly, of twenty percent (20%) or
more of the outstanding Stock (calculated as provided in paragraph (d) of
Rule 13d-3 under the Act in the case of rights to acquire Stock); (iii) the
consummation of (A) any consolidation, business combination or merger involving
the Company, other than a consolidation, business combination or merger
involving the Company in which holders of Stock immediately prior to the
consolidation, business combination or merger (x) hold fifty percent (50%) or
more of the combined voting power of the Company (or the corporation resulting
from the merger or consolidation or the parent of such corporation) after the
merger and (y) have the same proportionate ownership of common stock of the
Company (or the corporation resulting from the merger or consolidation or the
parent of such corporation), relative to other holders of Stock immediately
prior to the merger, business combination or consolidation, immediately after
the merger as immediately before, or (B) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company, (iv) there shall have been a change
in a majority of the members of the Board within a 12-month period unless the
election or nomination for election by the Company’s stockholders of each new
director during such 12-month period was approved by the vote of two-thirds of
the directors then still in office who (x) were directors at the beginning of
such 12-month period or (y) whose nomination for election or election as
directors was recommended or approved by a majority of the directors who were
directors at the beginning of such 12-month period or (v) any person (within the
meaning of Section 13(d) of the Act) (other than the Company or any subsidiary
of the Company or any employee benefit plan (or related trust) sponsored by the
Company or a subsidiary of the Company) becomes the beneficial owner (as such
term is defined in Rule 13d-3 under the Act) of twenty percent (20%) or more of
the Stock.
Upon the occurrence of such Acceleration Event, the Performance Measures for
each Performance Period with respect to which incentive awards may be payable
under the Incentive Plan shall be deemed to be achieved at the greater of
(i) the Performance Target established for such Performance Measures or (ii) the
Company’s actual achievement of such Performance Measures as of the Acceleration
Event. Payment of the incentive awards, for the full year, will be made to each
participant, in cash, within five (5) business days following such Acceleration
Event.
9. Section 409A.
It is intended that awards under the Incentive Plan will be exempt from
Section 409A of the Code as “short-term deferrals” unless the Committee
specifically determines otherwise, and the Incentive Plan and the terms and
conditions of all awards provided hereunder shall be interpreted, construed and
administered in accordance with this intent. Notwithstanding anything to the
contrary contained herein, neither the Company nor any member of the Committee
shall have any liability to any participant if the Incentive Plan or any award
hereunder is subject to additional tax and/or penalties under Section 409A of
the Code. To the extent applicable, the Incentive Plan and any awards hereunder
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued thereunder. To
the extent an award under the Incentive Plan is determined to constitute
deferred compensation subject to Section 409A of the Code (i) if such award is
payable as a result of the participant’s termination of employment, the
determination of whether the participant has experienced a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Code and the
regulations thereunder, (ii) if such award is payable as a result of the
participant’s termination of employment and the participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A of the Code, then such payment shall not be made until the earlier
of (a) the expiration of the 6-month period following the participant’s
separation from service or



--------------------------------------------------------------------------------



(b) the date of the participant’s death, and (iii) such award will only be paid
as a result of an Acceleration Event to the extent the Acceleration Event is
also an event described in Treas. Reg. Section 1.409A-3(i)(5); provided,
however, that, in each case, the foregoing provisions in this sentence shall
only be applicable to the extent required to avoid imposition of taxes and
penalties pursuant to Section 409A of the Code.
 
10. Miscellaneous
The Incentive Plan first became effective immediately prior to, and conditioned
upon the spin-off of the Company from Exelis Inc. The Incentive Plan shall
remain in effect unless/until terminated by the Board; provided, however, that
if an Acceleration Event has occurred no amendment or termination shall impair
the rights of any participant with respect to any prior award. This Incentive
Plan shall be construed and governed in accordance with the laws of the State of
New York.
 



